Citation Nr: 0831031	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 2002 to 
January 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  


FINDING OF FACT

The veteran's service-connected PTSD is primarily manifested 
by re-experiencing, insomnia, nightmares, avoidance behavior, 
increased arousal, guilt, difficulty concentrating, 
hypervigilance, excessive startle response, irritability, 
rage, periodic outbursts of anger, panic with occasional 
panic attack, depressive symptoms and feelings of depression 
and anxiety, and occasional suicidal ideation without any 
plan or intent.  Total occupational and social impairment is 
not shown.  


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
an initial evaluation of 70 percent, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC 9411 (2007).     




REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

The veteran was sent a notification letter in May 2005, prior 
to the initial AOJ decision in this matter (granting service 
connection and assigning a 50 percent rating), that fully 
addressed all three notice elements relevant to the veteran's 
claim for service connection.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess/Hartman, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, letters from treatment providers, hearing 
transcripts, private medical records, VA treatment records, 
and service treatment records.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.  The 
Board notes that the veteran was sent a letter in November 
2007 requesting that he submit authorization to obtain 
certain treatment records but that proper authorizations were 
not received from the veteran.  In the absence of the 
veteran's cooperation in obtaining private medical records, 
which VA cannot obtain without his permission, VA has no 
further obligations regarding these records.  VA examinations 
were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his PTSD is worse than currently 
evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9411, the criteria and 
evaluations are as follows, in relevant parts:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name - 100 percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence the Board finds that 
with reasonable doubt resolved in the veteran's favor, an 
initial evaluation of 70 percent, but no more, is warranted 
for PTSD.  The preponderance of the evidence is against a 
finding that the veteran warrants an initial evaluation in 
excess of 70 percent for PTSD at any time throughout the 
appeal period.  

At the veteran's July 2007 personal hearing he testified that 
he had problems sleeping, nightmares at least 5 days a week 
and intrusive thoughts all day.  He stated that he still 
feels like he is "there".  He reported that he could not 
hold a job and was fired from his last job because of his 
PTSD symptoms.    

Relevant to his claim for an increase, the veteran's claims 
file also contains letters from the veteran's VA psychiatrist 
and his Vet Center counselor, 3 VA psychiatric evaluation 
reports, a private psychiatric examination report and VA 
treatment records.

An April 2005 letter from the veteran's VA psychiatrist 
states that the veteran's PTSD symptoms include chronic 
insomnia, nightmares 1 to 2 times a week, daily intrusive 
memories, irritability, hypervigilance, excessive startle 
response, avoidance and some suicidal ideation without any 
plan or intent.  A July 2005 letter from the veteran's Vet 
Center social worker relays symptoms of PTSD at a severe 
level including experiencing repeated disturbing memories, 
thought or images of stressful military experience, repeated 
disturbing dreams, flashbacks, feeling upset when something 
reminds him of trauma from war, having physical reactions 
including heart pounding, sweating, and trouble breathing 
when something reminds him of trauma events from war, 
avoidance, trouble remembering important parts of traumatic 
military experience in war, loss of interest in activities he 
used to enjoy, feeling distant or cut off from others, 
feeling emotionally numb or being unable to have loving 
feelings for those close to him, feeling as if his future 
will somehow be cut short, trouble falling asleep and staying 
asleep - getting 2 to 4 hours sleep on average, feeling 
irritable or having angry outbursts, having difficulty 
concentrating, and being super alert and watchful or on 
guard.  The Vet Center social worker felt that the level of 
functioning and the severity of symptoms made the veteran 
unemployable.  

The veteran was afforded a VA psychiatric evaluation with a 
VA psychiatrist in June 2005.  At that examination the 
veteran reported re-experiencing symptoms such as daily 
recurrent thoughts of his experiences in Iraq, recurrent 
dreams of combat 4 nights a week, occasional clear nightmares 
of military conflict, and frequent flashbacks that occur 
multiple times during the week.  He also reported avoidance 
behaviors such as avoiding thoughts and conversations 
associated with his time in Iraq and anything that could 
arouse thoughts of Iraq.  He had a decreased interest in 
significant activities and less interest in doing social 
activities.  He had maintained contact with his long-term 
friends, had good family contact, and had returned to his 
hobbies of hockey and music.  He reported increased arousal 
symptoms such as chronic insomnia, irritability, periodic 
outbursts of anger, difficulty with concentration, 
hypervigilance, exaggerated startle reflex, and low 
frustration tolerance.  The veteran was employed as a 
forklift operator at the time of the examination.  

Mental status examination revealed the veteran to be 
cooperative, friendly and informative.  He was neatly dressed 
and well-groomed.  His speech, psychomotor function, 
orientation, memory and intellectual functions were all 
normal.  His mood was low and his affect sad and anxious.  He 
complained of guilt related to his activities in Iraq.  He 
had no history of hallucinations and there was no evidence of 
psychotic thinking.  The veteran had had brief thoughts of 
suicide but had no history of attempts.  He had no homicidal 
ideation.  He did have chronic insomnia with difficulty 
falling asleep but acknowledged that medication had improved 
his insomnia.  His appetite was generally good.  He 
complained that his energy level had been low for several 
months.  His insight and judgment were described as very 
good.  
 
According to the examiner the veteran had very prominent 
symptoms of PTSD with particular intensive symptoms related 
to re-experiencing and avoidance behavior.  He had a moderate 
level of intensity for symptoms of increased arousal.  The 
examiner gave an Axis I diagnosis of PTSD with depressive 
features, severe, and assigned a Global Assessment of 
Functioning (GAF) score of 48.  The various GAF scores 
assigned to the veteran will be discussed further below.  

The veteran was afforded another VA psychiatric evaluation in 
March 2006 by the same VA psychiatrist who examined him in 
June 2005.  The veteran reported continuing to feel down in 
the dumps, worsening nightmares, and difficulty keeping a 
job.  Regarding individual PTSD symptoms he reported similar 
re-experiencing, avoidance and increased arousal symptoms.  
Notably, the frequency of flashbacks had increased to daily 
and nightmares were occurring 5 nights a week.  The veteran 
was also starting to have difficulty with his family; stating 
that they were having a hard time understanding and living 
with his symptoms.  He reported not being as close to his 
mother as he once was.  He had moved out of his mother's home 
and this helped some.  He continued his hobby of ice hockey 
and relayed that when he engages in this he can get a lot of 
tension out and feels much better afterwards.  The veteran 
reported that his increased arousal symptoms had worsened.  
He stated that his irritability was at a maximum level with 
pretty sharp increase over the past several months.  He also 
felt his exaggerated startle response had become more 
sensitive.  The veteran had had approximately 5 different 
jobs over the past few months.     

Mental status examination revealed the veteran to be neatly 
dressed, well groomed and friendly.  His speech was clear and 
goal directed and his psychomotor functions, orientation, 
memory, cognitive and intellectual functions were all normal.  
His mood was low and his affect sad.  His level of anxiety 
was moderately high.  He had no history of hallucinations and 
there was no evidence of any psychotic thinking.  He denied 
having any suicidal or homicidal ideation.  He did have 
chronic insomnia and frequent nightmares.  He described his 
appetite as ranging between poor and fair and complained of a 
low level of energy and some decreased motivation.  His 
insight and judgment were again described as very good.  The 
veteran reported having difficulty in holding onto jobs and 
stated that the main problem had been that employers complain 
about him taking time off of work.  
 
The examiner stated that the veteran continued to have 
prominent PTSD symptoms.  The re-experiencing symptoms and 
increased arousal symptoms were described as very intense and 
the avoidance behavior symptoms described as moderately 
intense.  Depressive symptoms unchanged from the prior 
examination were also noted.  The examiner stated that 
overall the veteran's clinical status had worsened mainly 
because of an increased frequency and intensity of 
nightmares, memory and mostly an increase in arousal 
symptoms.  The examiner noted that the veteran had difficulty 
maintaining relatively simple jobs and that this seemed a 
consequence of a high level of irritability and anxiety.  The 
examiner gave an Axis I diagnosis of PTSD with depressive 
symptoms, severe, and assigned a GAF score of 47.  

The veteran was afforded a third VA psychiatric evaluation in 
September 2007; this evaluation was conducted by a different 
VA psychiatrist.  At the evaluation the veteran reported 
symptomatology similar to that reported at the 2 previous VA 
psychiatric evaluations.  He was only getting about 3 hours 
of broken sleep a night and spoke of having a short temper 
and being quite angry and irritable.  He admitted to arguing 
all the time and having a hard time getting along with family 
and maintaining relationships.  He reported screaming at his 
girlfriend at times and being told by her that he scares her.  
He would get violent at times, particularly with objects like 
doors and punching things, but not people.  He reported 
having problems with every boss that he has had and that he 
could not keep a job.  He had been fired from 2 jobs since 
his discharge from service.  He thought that missing work due 
to his emotional problems was likely why he had been fired.  
He stated that he was quite depressed every single day and 
reported being withdrawn and occasionally skipping grooming 
habits.  He had had suicidal thoughts but not recently and he 
had not made any attempts.  He stopped doing most fun things 
and generally did not do anything.  He would get anxiety 
symptoms and have panic at times with the shakes and sweats.  
He occasionally had a panic attack.  He felt guilt about the 
things that happened in Iraq.  He thought about Iraq every 
single day and had flashbacks all the time.  This was 
reportedly his worst symptom.  

Mental status examination revealed that the veteran presented 
casually and appropriately dressed with a slight mustache and 
slight beard.  His speech was clear and coherent although he 
was not real talkative.  He was in good reality contact and 
oriented in all three spheres.  There were no delusions or 
hallucinations in his thought content and no suicidal or 
homicidal ideation.  General reasoning and judgment were 
adequately intact and his memory seemed good for both recent 
and remote events.  His affect was clearly quite depressed.  
Occasional anxiety attacks were also noted.  The examiner 
stated that there did not appear to be any significant 
impairment of thought process or communication.  
 
The examiner gave Axis I diagnoses of PTSD with accompanying 
anger and depression, and alcohol dependence and cannabis 
dependence secondary to PTSD symptomatology.  A GAF score of 
43 was assigned and the examiner noted that this was 
indicative of fairly serious symptomatology.  

At a private psychiatric evaluation in February 2008, the 
veteran reported that he had not been able to keep a job 
because of his temper.  He was working part-time delivering 
pizzas.  At his last job he got into an altercation with his 
supervisor and was fired.  It was noted that the veteran's 
fiancée and friends greatly support him and urged him to seek 
therapy.  

At the evaluation the veteran appeared to be an angry person 
who was full of rage.  He was talkative.  He described his 
traumatic experiences with a great deal of emotional pain, 
anger and anxiety.  The following PTSD symptoms were 
reported: sleep interruption, nightmares, and periods of 
depression.  He still had sudden flashbacks.  The veteran 
stated that he usually wakes in a cold sweat, nervous, 
irritable and very scared and that when he wakes from a 
nightmare he feels as though he has actually been in combat 
all over again.  He reported severe, frequent and 
unpredictable outbursts of rage.  As an example, he stated 
that his fiancée's apartment has holes in the walls because 
he punched them in anger.  His parents were reportedly 
terrified of him and wanted him to move out of their home.  
He had suicidal thoughts but no specific plans to carry out 
the plans.  He was on probation for fighting and other 
things.  The social worker listed an Axis I diagnosis of PTSD 
and assigned a GAF score of 48.  

VA treatment records show symptoms similar to those reported 
during evaluations.  Notably, the veteran repeatedly denies 
audio and visual hallucinations and suicidal and homicidal 
ideation.  He is also routinely described as alert and 
oriented times 3 with adequate, okay or fair insight and 
judgment.  Depression and anxiety are frequently reported.  A 
June 2005 treatment note relays that the veteran's mother 
thinks he has potential for violence.  GAF scores of 52, 48 
and 40 are shown in these records.

The competent medical evidence shows that the veteran's 
service-connected PTSD is primarily manifested by re-
experiencing, insomnia, nightmares, avoidance behavior, 
increased arousal, guilt, difficulty concentrating, 
hypervigilance, excessive startle response, irritability, 
rage, periodic outbursts of anger, panic with occasional 
panic attack, depressive symptoms and feelings of depression 
and anxiety, and occasional suicidal ideation without any 
plan or intent.  Impaired impulse control (demonstrated by 
punching holes in walls and similar behavior) and difficulty 
in adapting to stressful circumstances are certainly shown.  
Medical professionals have noted that the veteran's PTSD 
symptoms have had adverse effects on his work, family 
relations, and mood.  Accordingly, a 70 percent disability 
rating is warranted.    

A rating higher than 70 percent is not warranted as the 
competent evidence of record is against a finding of total 
occupational and social impairment.  The demonstrative 
symptoms listed in DC 9434 for a 100 percent rating are not 
shown by the evidence of record, and the veteran's symptoms 
as reported above are not similar to the amount of 
occupational and social impairment reflected in the 
demonstrative symptoms - namely the veteran's symptoms do not 
suggest total occupational and social impairment.  The Board 
is well aware that not all of the demonstrative symptoms must 
be shown to warrant a higher evaluation; however, in this 
case the Board finds that the veteran's total disability 
picture more nearly approximates the criteria required for a 
70 percent rating.

At no time during the appeal has there been a demonstration 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Medical professionals have consistently reported that the 
veteran is alert, oriented, and cooperative.  He has been 
described as having normal cognitive and intellectual 
functions, general reasoning and memory.  His insight and 
judgment have been described as adequate, okay, fair, and 
very good.  No delusions or hallucinations have been reported 
and the veteran is in good reality contact.  A VA examiner in 
September 2007 specifically stated that there did not appear 
to be any significant impairment of thought process or 
communication.  The transcript of the veteran's personal 
hearing does not reflect any significant problems with memory 
loss, thought processes, communication, inappropriate 
behavior or disorientation.   

While the veteran has struck objects in anger and reports 
occasional suicidal ideation, the Board believes the 
competent evidence does not reflect that the veteran is in 
persistent danger of hurting self or others.  The veteran 
reportedly has had no suicide attempts or plans to act on any 
suicidal ideation.  He has also physically taken his anger 
out on objects rather than people.  Likewise, while the 
veteran reported that he has occasionally skipped grooming 
habits, the Board finds that the multiple reports showing the 
veteran reporting for treatment with adequate grooming and 
hygiene establishes that he does not have intermittent 
inability to perform activities of daily living.

For all the reasons above, the Board finds that the 
disability picture more nearly approximates that of the 
70 percent level (occupational and social impairment, with 
deficiencies in most areas) than it does the 100 percent 
level (total occupational and social impairment).  As such, 
an evaluation in excess of 70 percent is not warranted.  See 
38 C.F.R. § 4.7.          

The determination that the veteran warrants no more than a 70 
percent evaluation is supported by the GAF scores in the 40s 
assigned by medical professionals.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DSM-IV at 46-47.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).  A 70 percent disability rating is certainly 
demonstrative of serious symptoms and/or serious impairment 
in social, occupational or school functioning.  Medical 
professionals assigning the veteran GAF scores in the 40s 
have noted individual and groups of symptoms to be 
"intensive," "moderately intense" and "very intense" and 
one examiner generally noted that the veteran had "fairly 
serious symptomatology."  Comments on impairment were more 
general but total impairment has not been mentioned.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 70 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 70 percent for PTSD and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 70 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

An initial evaluation of 70 percent, but no more, for PTSD is 
allowed; to this extent the appeal is granted subject to the 
law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


